Title: To James Madison from Pierre Samuel Du Pont de Nemours, [ca. 1] May 1815
From: Du Pont de Nemours, Pierre Samuel
To: Madison, James


                    
                        Monsieur le Président,
                        New-York [ca. 1] Mai 1815.
                    
                    C’est à la bienveillance dont vous m’avez toujours honoré que je dois d’avoir pu apporter mon corps et le peu que j’ai d’intelligence au Service de ma Seconde Patrie, à l’instant même où ils ont cessé d’être utiles à la premiére.
                    Mr. Crawford m’a chargé d’un paquet pour Mr Munroe, votre digne Secretaire d’Etat, et m’a donné un Passeport, comme à un Porteur de Dépêches de votre Gouvernement.
                    Je remets le Paquet à Mr Storrow, pour quil parvienne plus promptement à votre Excellence. Je m’arrêterai une quinzaine de jours auprès de mes Enfans; heureux du fonds du coeur deceque tous deux aient bien Servi l’Amérique dans l’orage dont elle vient de Sortir victorieuse.
                    J’espere avoir dix ans à lui donner.
                    Si elle a par hazard besoin de mon travail et de ma plume, elle aura ma plume et mon travail. Si elle avait besoin de mon Sang, j’en ai encore dans les veines, elle aurait mon Sang. Quant a Votre Excellence, Je la prie d’agréer ma reconnaissance et mon respect
                    
                        
                            DuPont (de Nemours)
                        
                    
                 
                    CONDENSED TRANSLATION
                    Thanks to the good will with which JM has always honored him, Du Pont de Nemours has been able to bring his body and what little intelligence he has left to

the service of his second homeland, at the very time when they ceased to be useful to the first. Mr. Crawford gave him charge of a package for Mr. Monroe and a passport as a bearer of dispatches for the U.S. government. Is giving the package to Mr. Storrow to deliver, so that JM receives it sooner. Will stay about two weeks with his children; rejoices with all his heart that they have both served America well in the storm from which she has just emerged victorious. Hopes to have ten years to give her. If she needs his pen and his work, she shall have them. If she needs his blood, he still has some in his veins, and she shall have it.
                